Case 4:17-cv-00793-ALM-CAN Document 57-9 Filed 10/18/18 Page 1 of 5 PageID #: 329



                    IN THE UNITED STA ES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  CRAIG CUNNINGHAM, § C.A. NO. 4:17-CV-00793
                                       §
 VS.                           §
                                       §
  CBC CONGLOMERATE, LLC, ET § JURY
 AL                           §

                 DEFENDANT BRUCE HOOD S OBJECTIONS
              AND ANSWERS TO PLAINTIFF’S INTERROGATORIES

        Defendant Bruce Hood serves his Objections and Answers to Plaintiffs


 Interrogatories.


                                    Respectfully submitted

                                    LANZA LAW FIRM, PC


                                    ! s! Stewart K. Schmella
                                    NICHOLAS J. LANZA
                                    TBA No. 11941225
                                    STEWART K. SCHMELLA
                                    TBA No. 24033041
                                    4950 Bissonnet Street
                                    Houston, Te as 77401
                                    ssclnTtell @l n2al wfn- .co
                                    e service @.lanz al   firm. com
                                    (713) 432-9090 Telephone
                                    (713) 668-6417 F csimile

                                    ATTORNEYS FOR DEFENDANT
                                    BRUCE HOOD




                                       1
Case 4:17-cv-00793-ALM-CAN Document 57-9 Filed 10/18/18 Page 2 of 5 PageID #: 330



                             CER IFICATE OF SERVI E

       I certify that true and correct copy of this document was served as described below
 on September 5, 2018 as described below:

               Via CMRRR
              Craig Cunningh m
              5543 Edmondson Pike, Suite 248
              Nashville, TN 37211



                                          / s/ Stewart K. Schmella
                                         NICHOLAS J. LANZA/
                                         STEWART K. SCHMELLA




                                           2
Case 4:17-cv-00793-ALM-CAN Document 57-9 Filed 10/18/18 Page 3 of 5 PageID #: 331



                 DEFENDANT BRUCE HOOD S OBJECTIONS
              AND ANSWERS TO PLAINTIFF’S INTERROGATORIES

         1. St te in detail how each call lleged in the compl int was di led and the party
 that dialed it. St te if e ch c ll was initiated using an autom ted telephone di ling system or
 pre-recorded message.


        ANSWER:

        Please see the c ll log, USFFC 000001-000003.

        2. State the n me, address, nd phone number, d te, and time for each and every
 agent of Defendant CBC Conglomerate or USFFC or ny person or entity pl cing
 telemarketing calls by or on behalf of or for the benefit of CBC Conglomerate or USFFC that
 spoke to the Pl intiff in the 4 years prior to the filing of this lawsuit.

        ANSWER:

         Please see the call log, USFFC 000001-000003, reflecting calls that are the subject of
 this lawsuit.

        3. State why USFFC called or llowed for c lls to be placed to the Plaintiff after
 the lawsuit hich was filed in Tennessee.

        ANSWER:

         Upon information and belief, Cunningham expressed n interest in having his e isting
 loan either consolidated or restricted. Ple se see the call log, USFFC 000001-000003.

        4. State if and how the defendant concluded they h d prior express consent to c ll
 the Plaintiff using an automated telephone dialing system as defined by the TCPA, 47 USC
 227.

       ANSWER:

        Please see the call log, USFFC 000001-000003.

        5. State the total number of automated calls placed to the Plaintiff s cell phone as
 described in the complaint, 615-212-9191 in the 4 years prior to the filing of this lawsuit
 including the date, time, caller ID, Duration, and n me, address, and phone number of each
 p rty speaking

       ANSWER:


                                               3
Case 4:17-cv-00793-ALM-CAN Document 57-9 Filed 10/18/18 Page 4 of 5 PageID #: 332



        Defendant objects to this Request on the grounds it is overly bro d and not reasonably
limited in time, scope, or subject matter. With respect to the c lls t issue in this lawsuit, ple se
see the call log, USFFC 000001-000003.

      ( F/ State in detail all written policies for maintaining an internal do-not-c ll list and
state ll tr ining completed by ny employee or agent that called the Plaintiff on the use of n
internal do-not-call list.


        ANSWER:

        Defendant did not m int in any policies independent from USFFC.

                State the total amount of revenue generated year to date by defendant USFFC
in 2015, 2016, 2017, and 2018 to date.

       ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not re son bl
limited in time, scope, or subject m tter. Defend nt objects to this Request on the g ounds it
is an impermissible fishing expedition. Defendant objects to this Request on the g ounds the
Request is not reasonably calculated to lead to the discovery of admissible evidence.

                ANSWER:

        [This interrogatory is as in the ori inal and as such, does not require an answer].

       (V State the total amount paid for leads and total number of le ds purchased from
Powers M rketing Group or any lead gener tion company and paid by USFFC each year for
the 4 years prior to the filing of this lawsuit

       ANSWER:

        Defend nt objects to this Request on the grounds it is overly broad nd not reasonably
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
Request is not reason bly calculated to le d to the discovery of admissible evidence.

                State and describe in detail all products or sendees offered to consumers by
Defend nt USFFC in the 4 years prior to the filing of this l wsuit

       ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not reasonably
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it

                                                 4
Case 4:17-cv-00793-ALM-CAN Document 57-9 Filed 10/18/18 Page 5 of 5 PageID #: 333



 is an impermissible fishing expedition. Defend nt objects to this Request on the grounds the
 Request is not reasonably calcul ted to le d to the discovery of dmissible evidence.

        11. ANSWER:

        [This interrogatory is as in the ori inal and as such, does not require an answer].

         12/ State and describe in detail ll steps, monies paid, mediums, nd se dees used
 to advertise the products and services of Defendant CBC by USFFC to include the n me,
 address, and phone number of any service providers in the 4 yers prior to the filing of this
 l wsuit

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad and not re sonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
 Request is not reason bly calculated to lead to the discovery of admissible evidence.

        13. ANSWER:

        [This interrogatory is as in the original and as such, does not require an answer].

        f 14./ State how each and every call alleged in the Pl intiff s complaint w s initiated
 by the Defendants nd st te if each and every call contained pre-recorded message

        ANSWER:

        Please see the call log, USFFC 000001-000003.

        15. ANSWER:

        [This interrogatory is as in the original and as such, does not require n answer].




                                               5
